Pratt, J.
The general rule of law is in Robbins v. Jones, 15 C. B. (N. S.) 221, said to be “a landlord who lets a house in a dangerous condition is not liable .to the tenants, customers, or guests, for accidents happening during the term; for, fraud apart, there is no law against letting a tumble-down house, and the tenant’s remedy is upon the contract, if any.” The same rule was held in Jaffe.v. Harteau, 56 N. Y. 398, and we think must be regarded as settled law. An apparent exception has been ingrafted upon the rule to the effect that, where a landlord retains in his control a portion of the building, he owes a duty in respect to such portion to the people whom with his consent come upon the premises. Camp v. Wood, 76 N. Y. 92. But we are not aware of any rule where a whole building is rented to a single tenant, which imposes upon a landlord the duty of active vigilance to make sure that it is in all respects safe. Where the defects are apparent upon inspection, and the landlord does not resort to any device or subterfuge to prevent the tenant from learning the condition of the premises, the rule of caveat emptor would seem to do justice between the parties. A different rule seems to have been applied at circuit. The jury were charged that, if the stairs at the time of letting were weak to an extent that could be easily ascertained upon inspection, a verdict might be rendered against the landlord. This would impose upon the owner of real property the duty of active vigilance to see that the premises he is about to rent, in this instance a dwelling, are in good condition. We think the law puts upon the tenant the risk of such defects as are visible upon inspection. From these views it follows that the judgment should be reversed, and a new trial ordered, costs to abide the event.